Case 1:18-cv-00125-HG-RT Document 52-4 Filed 08/02/19 Page 1 of 28            PageID #: 359




               DECLARATION UNDER PENALTY OF PERJURY OF
                          MICHAEL A. BRAVE
        Michael A. Brave under penalty of perjury, deposes and states as follows:
         1.    My name is Michael A. Brave. I am making this declaration for
  submission to the United States District Court for the District of Hawaii in the case of
  Andrew Namiki Roberts vs. Russell Suzuki, in his Official Capacity as the Attorney
  General of the State of Hawaii and Al Cummings in his Official Capacity as the State
  Sheriff Division Administrator, Civil No. 18-00125 HG-RT.

         2.    I am a competent adult over the age of 18 and have personal knowledge
  of the following facts.

        3.    I am employed as Director, Conducted Electrical Weapon, Legal, for
  Axon Enterprise, Inc. (“Axon”), (formerly TASER International, Inc. (“TASER”)
  headquartered in Scottsdale, Arizona. I have been employed by Axon/TASER since
  June 2005, and served as a paid Consultant prior to being employed.

        4.    I earned a Bachelor’s Degree in Business Administration (1978) and a
  Master’s Degree in Management Technology (1990) from the University of
  Wisconsin – Stout, and a Juris Doctor degree from Hamline University School of
  Law in St. Paul, Minnesota (1987).

        5.     I am a former Chief of the Intelligence and Investigative Operations
  Unit, Office of Enforcement Operations (“OEO”), Criminal Division, for the U.S.
  Department of Justice (“DOJ”) in Washington, D.C. (1997-2001); former Deputy
  Director for International Operations of the Federal Witness Security Program; and
  a former OEO Use-of-Force and Firearms Training Officer.

        6.      I have been a sworn law enforcement officer (Wisconsin) since 1983
  and a certified law enforcement trainer in over 20 subject areas. I have testified as
  an expert witness in state and federal court civil rights cases involving use of force,
  including deadly and less-lethal force, batons, pepper spray, physical force, and
  conducted electrical weapons (“CEWs”), among other force tools and tactics; sudden
  unexpected death; positional asphyxia; and law enforcement policy, training and
  supervision. I have also testified CEW-temporal events and subsequent deaths in
  Crown Coroners’ Inquests in the United Kingdom and Canada.
                                       Exhibit "C"
                                         Page 1 of 5
Case 1:18-cv-00125-HG-RT Document 52-4 Filed 08/02/19 Page 2 of 28              PageID #: 360




        7.     I am a certified TASER Master Instructor (“Master Instructor”)
  authorized to train and certify other instructors in the proper use and deployment of
  TASER® brand weapons. I have been a TASER Master Instructor since May 2003
  and have been recertified every two years thereafter.

         8.     I served as Legal Advisor to TASER’s Training Advisory Board. The
  Training Board, formed in May 2003, meets approximately quarterly to provide
  guidance on TASER’s training program. The Training Board consists of seven
  active or retired law enforcement officers of various ranks from different parts of the
  United States and Canada. TASER’s Director of Training, Chief Instructor and I also
  sat on the Board to July 2017. I am intimately familiar with TASER’s training
  program, certification requirements, training materials and protocols, and the release
  of various training versions over the past decade. I have been designated as TASER’s
  Person Most Knowledgeable (PMK) concerning TASER training.

         9.    I also serve as Legal Advisor to TASER’s Scientific and Medical
  Advisory Board (“SMAB”), formed in May 2004 to ensure TASER stays current
  with the generally recognized and prevailing best scientific and medical knowledge
  regarding CEWs and their risks. From its inception, TASER’s SMAB members have
  included prominent cardiac electrophysiologists and Ph.D. electrical and biomedical
  scientists. The SMAB was expanded in October 2007 to include an emergency
  physician and forensic pathologist. Today, leading CEW researcher and TASER
  Medical Director Dr. Jeffrey Ho chairs the SMAB and invites other researchers and
  scientists who have published CEW-related literature to present at its’ meetings. The
  SMAB meets approximately semi-annually.

        10. I am intimately familiar with medical, scientific, electrical, engineering,
  modelling, and epidemiological studies and published literature concerning CEWs
  and their physiological, metabolic, and other effects, risks and limitations, as well as
  TASER’s product warnings based on these risks. I have been designated as TASER’s
  PMK concerning the literature and its’ product warnings.

         11. The TASER Master Instructor certification has evolved over time.
  Generally, it is a two-year certification that requires minimum classroom instruction
  of five days (40 hours) from TASER’s Master TASER Instruction Program. The
  five-day program is required for both initial certification and for recertification. Areas

                                          Page 2 of 5
Case 1:18-cv-00125-HG-RT Document 52-4 Filed 08/02/19 Page 3 of 28          PageID #: 361



  of emphasis include legal updates, medical research, safety considerations, scenario-
  based training, training drills, familiarity with all TASER products, CEW
  maintenance, incident scene investigation following CEW use, instructor
  development, a review of any new information contained in the end user training
  curriculum, and other information. During the course, participants conduct multiple
  drills and scenarios which include numerous discharging of TASER CEWs during
  drills and force-on-force encounters.

         12. The role of the Master Instructor is both to train law enforcement,
  security professionals, and military personnel to instruct end users on TASER CEWs
  and to train end users. I have experienced several exposures to CEWs, as well as
  other electronic weapons, without significant injury. I have also deployed the device
  on students who voluntarily undergo exposure to the device. I have never witnessed
  a significant injury in the course of training Instructors or end users.

          13. This is not to suggest that a CEW exposure, just like any use of force
  or force option, is risk free. The CEW is sometimes classified as an intermediate
  weapon such as pepper spray, hard hands-on physical force, grounding, tackling,
  impact projectiles, etc. but has certain well-known advantages over pepper spray and
  other force options, including pain compliance techniques. CEWs are not designed
  to kill or cause permanent injury. However, like any force option, injury can occur
  from a CEW exposure. Most notably injuries following a CEW exposure tend to
  occur as a result of a CEW dart contacting a person’s eye, impact with the ground,
  or ignition of flammables. CEWs are certainly less dangerous than other force
  options such as firearms, knives, striking implements, bean bags, impact projectiles,
  hands on physical force, etc.

         14. Like any force option, CEWs should only be employed where their use
  is legally justified and where the use of the CEW is reasonably appropriate to the
  totality of the circumstances of the incident as reasonably perceived by the CEW
  user. For example, in a civilian self-defense context, use of a CEW in the course of
  a pushing match by either party would likely not be justified, while it most likely
  would be justified to defend against someone presently attempting a sexual assault
  or a violent attack with personal weapons (including hands and feet).

         15. The CEW end-user course of instruction for law enforcement and
  private security is a minimum of six-hours. Coursework includes the current TASER

                                        Page 3 of 5
Case 1:18-cv-00125-HG-RT Document 52-4 Filed 08/02/19 Page 4 of 28           PageID #: 362




  CEW User PowerPoint®, updates to instructional materials, warnings, and
  completion of a waiver/release. The class includes discussion of items in the
  instructor notes, drills, and functional demonstrations. There is also a written exam
  specific to the device for which the end user is being certified. In addition, the end
  user must pass a functional test which includes deploying two CEW cartridges into
  preferred target zones.

         16. It is to be emphasized that the training for law enforcement use of a
  CEW needs to be significantly more rigorous than for a civilian user. This is because
  the role of the CEW for law enforcement is significantly different than for civilians.
  For law enforcement, the CEW is part of an integrated set of force option choices
  designed to respond to a myriad of needs and options. For the civilian, the CEW is
  solely a self-defense tool designed for deployment and discharge to avoid or thwart
  an immediate serious threat of harm. Law enforcement training necessarily includes
  such subjects as how to handle a suspect after CEW exposure, documentation of use
  of force, data download from the CEW, and cartridge replacement. On the other
  hand, in the case of civilian use, the recommended protocol is for the user to abandon
  the CEW, escape the incident to safety, and notify law enforcement for response.
  TASER has a replacement policy when the CEW is used by a civilian for self-
  defense, left at the scene, and reported to law enforcement authorities.

         17. TASER supplies a detailed instruction manual for training civilians. I
  am familiar with the contents of these manuals. My review of the instruction materials
  indicates that they are sufficient for instructing the civilian user to use the CEW
  reasonably safely and effectively. For the court's information, I am attaching a copy
  of the manual for the TASER Pulse civilian model, the more affordable CEW model
  designed for civilian use. The training material for the TASER X26C CEW, and
  other higher end civilian models, is comparable in its coverage.

         18. I have considerable training and experience with firearms including
  instructing new shooters. In my opinion based on my experience and training, it is
  generally easier for a civilian to learn to use a TASER CEW effectively than a
  firearm. New shooters tend to have difficulty with the noise, recoil, higher risks, and
  increased operational intricacies from a firearm which are not factors with TASER
  CEWs.

        The above statement, given under penalty of perjury, is true and correct to the

                                        Page 4 of 5
Case 1:18-cv-00125-HG-RT Document 52-4 Filed 08/02/19 Page 5 of 28   PageID #: 363



  best of my knowledge information and belief.



        Dated: August 1, 2019




                                     Page 5 of 5
Case 1:18-cv-00125-HG-RT Document 52-4 Filed 08/02/19 Page 6 of 28                 PageID #: 364




                                                 TASER Pulse CEW
                                                 User Manual




                                                 IMPORTANT SAFETY INSTRUCTIONS
                                                 Read all warnings and instructions. Save these instructions.
                                                 The most up-to-date warnings and instructions are available
                                                 at www.TASER.com
                                                                                             MMU0062 Rev: A
Case 1:18-cv-00125-HG-RT Document 52-4 Filed 08/02/19 Page 7 of 28   PageID #: 365




      Contents




  1     Chapter 1: Warnings
  1     Important Safety and Health Information

  2     Chapter 2: General Information
  2     What Is the TASER Pulse CEW?
  2     Neuro Muscular Incapacitation (NMI)
  2     Basic Pulse Electrical Theory

  4     Chapter 3: TASER Pulse CEW and Cartridge Features
  4     Safety Switch
  5     Power Supply
  6     Trigger Switch
  6     Spark Duration
  6     Electrodes
  7     LASER and LED Flashlight
  7     High Visibility Sights
  7     Holsters
  7     The TASER Pulse Cartridge
  8     Avoiding Unintentional Discharge
  8     Protective Anti-Felon Identification (AFID) Tags
  9     Load the Pulse Cartridges
  10    Unloading Cartridges
  10    Practicing with the Pulse CEW
  11    Aiming and Probe Placement
  12    Using the Pulse CEW
  12    Deployment Instructions for Self-Defense
  13    “Silence is Golden”
  13    Potential Causes of Reduced or No Effectiveness




                                                                            i
Case 1:18-cv-00125-HG-RT Document 52-4 Filed 08/02/19 Page 8 of 28      PageID #: 366
                                                           TASER Pulse CEW User Manual


  13    What if I Miss?
  13    TASER Safe Escape
  14    Contact Stun (Drive-Stun) Backup

  15    Chapter 4: Maintenance and Care
  15    General Concepts
  15    Function Test
  16    Changing the Battery

  18    Chapter 5: Ownership
  19    Chapter 6: Additional Items
  19    TASER Online Troubleshooting Guide
  19    Legality
  19    Warranty
  19    Warnings




                                                                     Contents     ii
Case 1:18-cv-00125-HG-RT Document 52-4 Filed 08/02/19 Page 9 of 28                                   PageID #: 367




    Chapter 1: Warnings




  Important Safety and Health Information
  The safety warnings posted at www.TASER.com are for your protection as well as the safety of others. Disregarding
  this information could result in death or serious injury.

                                                    WARNING




             Read and Obey
             Significant differences exist between different TASER CEW (Conducted Electrical Weapon) models. Do
             not use or attempt to use any CEW model unless you have read, understood, and are following all cur-
             rent instructions, warnings, and relevant TASER training materials before using TASER CEWs. Failure to
             do so could increase the risk of death or serious injury to the user or others.
             Obey Applicable Laws
             Use of CEWs must be legally justified and comply with applicable federal, state, and local laws and
             regulations.
             Store in a Secure Location
             CEWs and cartridges are weapons and, as with any weapon, follow safe weapon-handling practices
             and store your CEW securely. Store CEWs, cartridges, and accessories in secure locations inaccessible
             to children and other unauthorized persons to prevent inappropriate access or use.
  For a complete list of product warnings, go to www.TASER.com.




                                                                                                               1
Case 1:18-cv-00125-HG-RT Document 52-4 Filed 08/02/19 Page 10 of 28                                       PageID #:
                                    368



   Chapter 2: General Information




 What Is the TASER Pulse CEW?
 The TASER Pulse CEW is a self-defense conducted electrical weapon manufactured by TASER International, Inc.
 TASER-brand CEWs are designed to use propelled wires or direct contact to conduct energy to affect the sensory
 and/or motor functions of the nervous system.
 The Pulse CEW uses a replaceable cartridge containing compressed nitrogen to deploy two small probes that are
 attached to the Pulse cartridge by insulated conductive wires with a maximum length of 15 feet (4.6 meters). The
 Pulse CEW transmits electrical pulses along the wires and into the body, which if used successfully will affect the
 sensory and motor functions of the peripheral nervous system to immobilize the body.
 The Pulse CEW has an estimated useful life of five years.


 Neuro Muscular Incapacitation (NMI)
 TASER technology is designed to use electrical pulses similar to those in your body’s nervous system to cause
 stimulation that affects the sensory and motor nerves. Neuro Muscular Incapacitation (NMI) occurs when a CEW
 is able to cause involuntary stimulation of both the sensory nerves and the motor nerves to render an attacker
 temporarily unable to control movement. It is not dependent on pain and can be effective on subjects with a high
 level of pain tolerance.
 Previous generations of generic stun guns could primarily affect the sensory nerves only, resulting in pain compli-
 ance. An attacker with a very high tolerance to pain (e.g., a drug abuser, person in serious psychological distress,
 or a trained, focused fighter) may not be affected by the pain or might be able to fight through the pain of a tra-
 ditional stun gun.
 A CEW may cause NMI if probes are within sufficient proximity to complete a circuit, the probes have a sufficient
 spread, and an adequate circuit is completed and maintained.


 Basic Pulse Electrical Theory
 • Electricity must be able to flow between the probes or the electrodes to deliver an electrical charge and will
   generally follow the path of least resistance.
 • The greater the spread between the probes on the target, generally the greater the NMI effectiveness.
 • Electricity will generally not pass to others in contact with the subject unless contact is made directly between
   or on the probes or the wires are touched.
 • Exposure to water will not cause electrocution or increase the power to the subject (the electrical charge is fixed
   inside the TASER CEW, and will not increase significantly even with environmental changes).




                                                                                                                 2
Case 1:18-cv-00125-HG-RT Document 52-4 Filed 08/02/19 Page 11 of 28                              PageID #:
                                    369
                                                                                TASER Pulse CEW User Manual


 • Medical studies have found that modern pacemakers and implanted cardiac defibrillators withstand external
   electrical defibrillators many orders of magnitude stronger than the TASER conducted energy pulses.




                                                                      Chapter 2: General Information   3
Case 1:18-cv-00125-HG-RT Document 52-4 Filed 08/02/19 Page 12 of 28                       PageID #:
                                    370



  Chapter 3: TASER Pulse CEW and Cartridge Features




                                  Pulse Cartridge   Cartridge Release Tab

                                                                            Mechanical Sights
       Probe



       Blast Door                                                               Safety Switch



       AFIDs
                                                                               Trigger Switch




                                                                               LED Flashlight
                                                                                      LASER

 Safety Switch
                    down (SAFE)                                              up (ARMED)




                                                                                                4
Case 1:18-cv-00125-HG-RT Document 52-4 Filed 08/02/19 Page 13 of 28                                      PageID #:
                                    371
                                                                                       TASER Pulse CEW User Manual


 Ambidextrous safety switch can be operated from either side of the CEW.
 • Safety switch down (SAFE).
 • Safety switch up (ARMED) and ready to deploy.
 • If the Pulse CEW’s safety switch is left in the up (ARMED) position for more than 20 minutes, the system will shut
   down to preserve battery life.
 • To re-arm the Pulse CEW, shift the safety switch to the down (SAFE) position, then back to the up (ARMED)
   position


 Power Supply
 The Pulse CEW’s battery has enough power for approximately 50 30-second firings depending on temperature,
 environment, and other factors. The battery will deplete faster in colder weather than in warm weather. Left to
 itself in normal storage conditions, the battery has a two-year life.
 The power LED is located below the rear sight. An illuminated LED indicates the trigger switch is ARMED. A green
 LED indicates a “good” battery.




 An orange LED indicates a “low” battery. In some conditions, especially low temperature (−4 °F/−20 °C) the LED
 may display orange even if the battery has sufficient charge left.




                                                       Chapter 3: TASER Pulse CEW and Cartridge Features        5
Case 1:18-cv-00125-HG-RT Document 52-4 Filed 08/02/19 Page 14 of 28                                        PageID #:
                                    372
                                                                                        TASER Pulse CEW User Manual


 Trigger Switch
 Unlike a firearm trigger, the pulse trigger is a momentary electrical switch. The trigger is operational only when the
 safety switch is in the up (ARMED) position.
 In the event of an unintentional discharge, immediately move the safety switch to the down (SAFE) position to
 stop the discharge cycle.




 Spark Duration
 When the Pulse CEW is deployed with a single push of the trigger switch, it delivers an approximately 30-second
 Shaped Pulse energy burst of short-duration electrical pulses. This sparking will continue for 30 seconds unless the
 safety switch is moved to the down (SAFE) position.


 Electrodes
 The front of the Pulse CEW has two metal electrodes. These electrodes direct the charge to the electrodes on the
 cartridge to initiate deployment of the probes. In addition, the electrodes provide the ability to use the Pulse CEW
 in a “drive-stun” mode as a traditional stun gun.




                                                        Chapter 3: TASER Pulse CEW and Cartridge Features         6
Case 1:18-cv-00125-HG-RT Document 52-4 Filed 08/02/19 Page 15 of 28                                         PageID #:
                                    373
                                                                                         TASER Pulse CEW User Manual


 LASER and LED Flashlight
 The LED flashlight illuminates whenever the safety switch is in the up (ARMED) position. In addition, the optional
 LASER provides assistance for aiming and indicates the approximate orientation of the top probe.




 High Visibility Sights
 The mechanical sights on the TASER Pulse CEW provide manual aiming. The mechanical sights are set to coincide
 with a top probe’s trajectory at a 15-foot (4.6-meter) distance.




 Holsters
 All Pulse kits come with a soft protective cover, and additional styles may be purchased at buy.taser.com.


 The TASER Pulse Cartridge




 Fifteen-foot (4.6-meter) cartridges are available for the Pulse CEW at buy.taser.com in both standard (black) and
 simulation (blue). TASER pulse cartridges have a service life of five years.
 Pulse simulation cartridges are identifiable by their blue color. Simulation cartridges are intended for practice only.
 WARNING: DO NOT use a Pulse CEW loaded with a simulation cartridge for self-defense.


                                                         Chapter 3: TASER Pulse CEW and Cartridge Features         7
Case 1:18-cv-00125-HG-RT Document 52-4 Filed 08/02/19 Page 16 of 28                                      PageID #:
                                    374
                                                                                       TASER Pulse CEW User Manual


 Simulation cartridges use non-conductive nylon line and will not transmit electrical pulses to the probes. A simu-
 lation cartridge will have no NMI effect on an attacker.
 Although they are designed not to conduct electricity, simulation cartridges deploy probes and must be han-
 dled with the same precautions as other cartridges.
 Use Pulse standard cartridges, which are black in color, for self-defense.


 Avoiding Unintentional Discharge
 Never attempt to open or modify a Pulse cartridge. Tampering with a live Pulse cartridge could cause it to
 discharge or malfunction, which may result in serious injury.
 Handle all Pulse cartridges with care.
 Additionally, the firing sequence for all Pulse cartridges is designed to be initiated by an electrostatic discharge
 delivered by the TASER CEW. This is an important design and functional element for the Pulse CEW and cartridge.
 However, an electrostatic discharge can come from many other sources such as rubbing cloth (e.g., nylon jacket
 liner) across a cartridge in an environment known to create static shocks. When an electrostatic discharge, regard-
 less of the source, contacts the front of a Pulse cartridge, it is possible for the cartridge to discharge (and even
 to discharge when not inserted into the CEW). Therefore, avoid contact between static electricity and the Pulse
 cartridge because static electricity can cause unexpected discharge.
 Do not hold a Pulse cartridge near the Pulse CEW when discharging the Pulse CEW. If a cartridge is held within two
 inches (five centimeters) of the CEW when the CEW is discharged, the cartridge may deploy.
 Occasionally, cartridge blast doors will be knocked off the front of a cartridge. Because those cartridges cannot
 be relied upon to discharge, TASER International recommends disposing of these cartridges. TASER CEW operators
 should not attempt to fire a cartridge with no blast doors on it unless they are facing an immediate threat and
 do not have the time or option to reload. Attempting to deploy a cartridge with no blast doors could result in a
 charge being created and held in the wires. Any conductive material that comes into contact with the front of the
 cartridge, even after the cycle has ended, could draw the charge to the ignition pin and deploy the probes.

 Protective Anti-Felon Identification (AFID) Tags
 Every time a Pulse cartridge is deployed, 20–30 small confetti-like AFID tags are ejected. Each AFID tag is printed
 with the serial number of the cartridge. This revolutionary technology allows TASER to assist law enforcement in
 arresting criminals who would use our weapons for nefarious purposes.




                                                        Chapter 3: TASER Pulse CEW and Cartridge Features       8
Case 1:18-cv-00125-HG-RT Document 52-4 Filed 08/02/19 Page 17 of 28                                    PageID #:
                                    375
                                                                                     TASER Pulse CEW User Manual


 Load the Pulse Cartridges
 Never place your hands, fingers, or any part of your body in front of the cartridge. This is especially important
 when loading or unloading the cartridge. When loading and unloading, always hold the cartridge on the sides.
   1    Point the CEW in a safe direction.
   2    Ensure that the safety switch is in the down (SAFE) position.
   3    Remove the cartridge cover.




   4    Keeping your hand away from the blast doors, place the cartridge into the front of the CEW, until is it ap-
        proximately 90 percent inserted.




                                                       Chapter 3: TASER Pulse CEW and Cartridge Features      9
Case 1:18-cv-00125-HG-RT Document 52-4 Filed 08/02/19 Page 18 of 28                                        PageID #:
                                    376
                                                                                        TASER Pulse CEW User Manual


    5   Gently press the cartridge against a firm, flat surface until it locks into place. Do not slam the CEW against
        the surface; doing so may damage the cartridge




    6   Confirm that the cartridge is secure by gently pulling on the sides of the cartridge.

 Unloading Cartridges
 The Pulse cartridge is designed to ensure a secure fit when inserted in the Pulse CEW. The placement of the wire
 bundles behind the insertion tabs aids in providing a secure fit. It may be very difficult to remove a cartridge with
 the wire in place (that is, when the cartridge has not been deployed). To remove a live cartridge, follow these steps:
    1   Ensure that the front of the Pulse CEW is pointed in a safe direction.
    2   Ensure that the safety switch is in the down (SAFE) position. Do not place any part of your hands or other
        body parts in front of the Pulse CEW.
    3   Depress both tabs until the cartridge releases. Note that it might take two hands to depress the tabs.
    4   Re-install the clear cartridge cover on the cartridge.
 Removal of an expended cartridge does not require as much force because the wires are no longer behind the
 tabs.
 The cartridges for the Pulse CEW are specifically designed so there is no “up” or “down” position – enabling you to
 quickly reload one in a stressful situation without worrying about putting it in upside down.

 Practicing with the Pulse CEW
 TASER recommends practicing with your Pulse CEW to become familiar with its functions and how it deploys.
 Be aware of your surroundings when deciding where to place your training target. Ensure that the target has a firm
 backing (for example, cardboard or a foam board) that will allow the probes to stick and not bounce off and strike
 an unintended person or object. Do not use a wooden backing. Do not place the target anywhere a probe that
 misses or penetrates the target could cause damage or injury.


                                                        Chapter 3: TASER Pulse CEW and Cartridge Features         10
Case 1:18-cv-00125-HG-RT Document 52-4 Filed 08/02/19 Page 19 of 28                                      PageID #:
                                    377
                                                                                       TASER Pulse CEW User Manual


 Do not discharge Pulse cartridges without using a target. Probes that do not strike a target may recoil back at you.
 We recommend using TASER conductive targets available at buy.taser.com and a thick, penetrable backing.
 Training cartridges with blue blast doors and non-conductive wire are available for purchase through TASER Inter-
 national, but standard cartridges can be used with the conductive targets so that the sparking effect may be seen.
 Safety first! Always treat your Pulse CEW as if it were loaded.
 • Never put your hands or other body parts in front of the CEW, especially when changing the cartridges.
 • Do not inadvertently point any cartridges at yourself or at anyone when loading.
 • Cartridge covers must be removed prior to attempting to load.
   1    Point your Pulse CEW in a safe direction; load the blue Pulse simulation cartridge as described in the sec-
        tion in this manual while keeping your fingers away from the blast doors.
   2    Point your Pulse CEW towards the training target and shift the safety switch to the up (ARMED) position.
   3    Aim your Pulse CEW at the training target; keep in mind that the LASER is within 2 to 3 inches (5 to 7.6
        centimeters) of the point of impact for the top probe. Aim at the target’s center of mass – to improve the
        accuracy of the bottom probe, avoid canting or tilting the CEW.
   4    Remember that the bottom probe comes out at an 8-degree downward angle. The bottom probe will drop
        1 foot (0.3 m) below the top probe for every 7 feet (2.1 m) that it travels away from the CEW. Stand about 10
        feet (3 m) from your target. This will result in a probe spread of about 18 inches (0.46 m). Place the LASER
        high enough on the target so the bottom probe will hit the target.
   5    Press the trigger switch once to discharge the blue Pulse simulation cartridge and activate the 30-second
        cycle. Remember that you can discontinue the discharge at any time by shifting the safety switch to the
        down (SAFE) position.
   6    After the TASER discharge cycle ends, and the safety switch is in the down (SAFE) position, unload the
        expended blue Pulse simulation cartridge as described in the Unloading Cartridges section of this manual.


 Aiming and Probe Placement




 For most deployments, hold the CEW level. Do not tilt the CEW unless it is necessary to align the CEW with the
 attacker.
 Normally, aim the LASER at one of the large muscle groups (center of mass) such as the torso or thigh areas, etc.
 Avoid head, face, throat, chest, or groin exposure unless your safety or the situation dictates otherwise.
 The top probe impacts the target near the LASER beam; however, the probe impact distance from the LASER beam
 can vary depending on numerous factors, including, but not limited to the distance, movement of the user or
                                                       Chapter 3: TASER Pulse CEW and Cartridge Features        11
Case 1:18-cv-00125-HG-RT Document 52-4 Filed 08/02/19 Page 20 of 28                                        PageID #:
                                    378
                                                                                           TASER Pulse CEW User Manual


 attacker, and environmental factors.
 Be sure not to fire at a subject who is more than 15 feet or 4.6 meters away (measure 15 feet or 4.6 meters to see
 how far this is – it will probably be further than you think). If you do deploy at someone more than 15 feet or 4.6
 meters away, the probes will not have sufficient wire to reach them and may recoil back at you.


 Using the Pulse CEW
 The Pulse CEW is a serious, state-of-the-art defensive weapon and should be treated accordingly. Although the
 CEW is designed to be as nonviolent as possible in stopping a combatant, its use can result in injuries, including
 but not limited to, a probe embedded in an eye or secondary injuries related to falling.
 For a full list of warnings, see www.TASER.com.
 The CEW is to be used only for lawful purposes, including lawful self-defense or in the defense of others. Check
 your state and local laws for applicable regulations. Depending on local and state laws, the Pulse CEW may be
 kept in the house for home protection, or carried in a car, purse, or backpack for personal protection when away
 from home. Be sure to research each state’s applicable laws prior to possessing or transporting the CEW (including
 the transporting of the CEW across state lines and into other states where laws may vary). For a list of known laws
 related to CEWs, go to www.TASER.com.
 A CEW is not a substitute for other preventive self-protection actions such as ensuring doors are locked, and park-
 ing in well-lighted areas.


 Deployment Instructions for Self-Defense
 DO NOT use simulation (blue) cartridges for self-defense. A simulation cartridge will have no NMI effect on an
 attacker.
   1    Remove the Pulse CEW from its holster and ensure that the Pulse cartridge is installed.
   2    If a person approaches in a suspicious or threatening manner, move the safety switch to the up (ARMED)
        position.
   3    Aim the LASER beam at the attacker’s body. Avoid intentionally aiming at a sensitive body location such as
        the head, face, throat, chest, or groin.
   4    Shout verbal commands to “get away,” if feasible. It is possible that the person will flee based on the verbal
        commands and LASER.
   5    If you determine that you need to deploy the Pulse CEW in self-defense, ensure that you are within 15 feet
        (4.6 meters) of the attacker.
   6    Press the trigger switch.
   7    The TASER Safe Escape: Immediately put the Pulse down and escape to safety. The TASER Pulse CEW is un-
        like most weapons in that it is built for you to escape to safety. After connecting with the target, the Pulse
        will continue to administer electricity for 30 seconds (and if used properly NMI will continue for 30 seconds)
        regardless of whether you are still holding the weapon. Therefore, put the Pulse on the ground and run
        to safety, grab your children, call police, or do whatever you need to do to ensure your safety with the 30
        seconds the TASER Pulse CEW has given you.
   8    As soon as it is safe to do so, call 911 and report the specific location of the threat.
   9    See TASER Safe Escape, below, for how to get your TASER CEW replaced for free when used in self-defense
        and left at the scene.



                                                         Chapter 3: TASER Pulse CEW and Cartridge Features       12
Case 1:18-cv-00125-HG-RT Document 52-4 Filed 08/02/19 Page 21 of 28                                          PageID #:
                                    379
                                                                                          TASER Pulse CEW User Manual


 “Silence is Golden”
 The TASER CEW’s electrical current is relatively quiet when both probes make direct contact with a human or
 animal and an electrical circuit is completed and maintained. In contrast, an open circuit or some practice conduc-
 tive targets produce a loud sound when used because the energy is arcing in the air across the Pulse CEW’s fixed
 electrodes.
 If the electrical current is loud during field deployment, and the subject is not reacting as expected, the current
 may be shorting out and may not be effective. Deploy a second cartridge or consider other options in that situa-
 tion.

 Potential Causes of Reduced or No Effectiveness
 • Loose or Thick Clothing. If the probes lodge in clothing and are too far away from the attacker, CEW effective-
   ness is reduced and can be eliminated.
 • Miss or Single Probe Hit. The electrical current must pass between the two probes in a completed and main-
   tained circuit. If one probe misses, reload with a second cartridge and deploy it if practical. Also, using the Pulse
   CEW in the drive-stun mode as described below may also complete the circuit between the single probe and
   the CEW electrode. You may also consider upgrading to the TASER X2 Professional Series (available on buy.taser.
   com), a two-shot device which fires a second cartridge immediately with a second trigger pull.
 • Low Nerve or Muscle Mass. If the probes impact in an area where there is very little muscle mass (e.g., the side
   of the rib cage), the effectiveness can be significantly diminished.
 • Limited Probe Spread. Small probe spreads (including drive-stun) result in little or no effect from NMI. They will
   however still function as a pain-compliance device.
 • Wires Break. If a wire breaks (e.g., during a struggle), the current will not flow to the probes. Drive-stun may still
   be available.

 What if I Miss?
 The LASER sight is an extremely valuable aid for proper aiming. However, there is always the chance for a missed
 shot, especially in a dynamic, stressful situation, and you must be prepared to take alternative actions to protect
 yourself in case of a missed shot or reduced effectiveness. In the event that you shoot and miss, you can also use
 your Pulse CEW as a direct contact stun (drive-stun) device, which is designed for pain compliance.

 TASER Safe Escape
 Do not hesitate to place the Pulse CEW on the ground and leave it at the scene of the attempted assault. At TASER,
 we value your life more than a piece of plastic and metal. If you successfully deploy your TASER Pulse CEW to de-
 fend yourself, leave it at the scene and take advantage of the 30 seconds to escape.
 TASER International will replace the TASER Bolt, C2, X26C, M26C, Pulse, X2, or X26P CEW free of charge, with the
 same product or a like product, at TASER International’s option, if the Purchaser provides, within one year following
 the event, the following information to TASER International, 17800 North 85th Street, Scottsdale, Arizona 85255
 Attn: Customer Service:
 • a copy of the official police report documenting the incident and the loss of the product;
 • proof of purchase of the product (receipt, purchase order, or invoice);
 • check or a credit authorization for the shipping and handling fees; and
 • purchaser’s name, physical address (no PO Boxes allowed), and phone number of where to send the replaced
   item.
 Purchaser is responsible for any expedited shipping or handling costs for the replacement CEW. A replacement
 product assumes the remaining warranty of the original product or 90 days from the date of replacement, which-
 ever provides longer coverage to the Purchaser.
                                                         Chapter 3: TASER Pulse CEW and Cartridge Features          13
Case 1:18-cv-00125-HG-RT Document 52-4 Filed 08/02/19 Page 22 of 28                                        PageID #:
                                    380
                                                                                        TASER Pulse CEW User Manual


 TASER Safe Escape is not available or applicable: (a) on any international (Non-United States) sales or uses of TASER
 Citizen Products; or (b) to any Purchaser who uses the CEW for a commercial purpose.

 Contact Stun (Drive-Stun) Backup
 Contact stun (also known as drive-stun) is the use of the TASER Pulse CEW as a stun gun, rather than by firing darts.
 You can contact stun either with an already fired cartridge or without a cartridge installed. Probe deployment is
 usually considered more desirable if incapacitation is the desired objective, even at close range, because the drive-
 stun is only a pain-compliance use.
 When using the drive-stun, push the trigger switch and push (drive) the front of the CEW firmly against the body
 of the attacker. Simply “touching” the Pulse CEW against the person is not sufficient to achieve neuro muscular
 incapacitation. The subject is likely to recoil from the painful shock and try to get away from the stun electrodes.
 If the drive-stun is not effective, evaluate the location of the drive-stun and consider an additional cycle to a dif-
 ferent pressure point




                                                        Chapter 3: TASER Pulse CEW and Cartridge Features         14
Case 1:18-cv-00125-HG-RT Document 52-4 Filed 08/02/19 Page 23 of 28                                      PageID #:
                                    381



   Chapter 4: Maintenance and Care




 General Concepts
 The Pulse CEW is a sensitive piece of electronic equipment, and should be handled with care. Avoid dropping a
 Pulse CEW. Do not use a Pulse CEW that has a cracked handle.
 • Check the battery regularly by confirming the LED on the back of the CEW is green. See Power Supply (Chapter
   3) for more information.
 • Perform a function test regularly.
 • Check the expiration of the Pulse cartridges (the five-year expiration is listed on the base of the cartridge). Do
   not use an expired Pulse cartridge.
 • Secure the Pulse CEW in the protective cover when not in use.
 • Avoid exposing the Pulse CEW to excessive moisture or water.
 • See the troubleshooting guide at buy.taser.com for additional instructions.


 Function Test
 A function test should be conducted every 30–60 days. The reasons for the function test include:
 • To verify the Pulse CEW is working.
 • To verify that the battery is in good condition.
 To perform a function test:
   1    Ensure that the safety switch is in the down (SAFE) position.
   2    Safely unload the Pulse cartridge. See Unloading Cartridges (Chapter 3) for more information.
   3    Point the CEW in a safe direction (such as the floor) and ensure that your fingers and no part of your body
        are in front of the CEW.
   4    Shift the safety switch to the up (ARMED) position.
   5    Press the trigger and confirm sparking across the electrodes at a rapid rate. You do not need to function
        test the CEW for the full 30 seconds.
   6    Shift the safety switch to the down (SAFE) position.




                                                                                                                15
Case 1:18-cv-00125-HG-RT Document 52-4 Filed 08/02/19 Page 24 of 28                                    PageID #:
                                    382
                                                                                     TASER Pulse CEW User Manual


 Changing the Battery
 To install or change the battery:
    1   Shift the safety switch to the down (SAFE) position.
    2   Safely remove the Pulse cartridge.
    3   Slide the battery cap out.




    4   Place your finger on the wires above the connectors. Hold the wires against the battery well




    5   Pull the battery downward to disconnect it from the wires in the battery well.
        Note: Do not yank on the battery. Pressing the wires against the battery well should make it easier to dis-

                                                                        Chapter 4: Maintenance and Care       16
Case 1:18-cv-00125-HG-RT Document 52-4 Filed 08/02/19 Page 25 of 28                                 PageID #:
                                    383
                                                                                   TASER Pulse CEW User Manual


              connect the battery.
   6   Plug the wires from the new battery into the wires in the battery well.




       The connectors make a click when they fit together.
   7   Push the battery into the battery well.
   8   Slide the battery cap back into place.




                                                                        Chapter 4: Maintenance and Care   17
Case 1:18-cv-00125-HG-RT Document 52-4 Filed 08/02/19 Page 26 of 28                                         PageID #:
                                    384



   Chapter 5: Ownership




 Do not point the CEW at any law enforcement officer or do anything that would cause law enforcement officers to
 feel threatened by your use of the CEW. Because the TASER CEW is able to incapacitate a person, law enforcement
 officers may be justified to use lethal force to protect themselves.
 Although the Pulse CEW incorporates yellow components to distinguish it as a non-firearm, it could be mistaken
 for a firearm. Take appropriate care in carrying and displaying the Pulse CEW. Do not modify the Pulse CEW or do
 anything to the CEW to make it look like a firearm.
 Do not give a TASER CEW away as a gift or sell it without completing the transfer notice at http://communities.
 taser.com. For more information, see Legality (Chapter 6).
 Taking a TASER-brand CEW into a state or municipality where CEWs are prohibited (see Chapter 6 Additional
 Items for a current list) or out of the United States (US) without the proper export license is prohibited by law (sim-
 ilar prohibitions may exist in other countries).
 DO NOT carry a TASER CEW, TASER CEW battery or battery pack (which contains lithium), or cartridge on a com-
 mercial aircraft. According to the 2012 IATA Dangerous Goods Regulations for commercial airplanes, TASER CEWs,
 battery packs, and cartridges ARE NOT ALLOWED on your person, in your carry-on baggage, or in your checked
 baggage aboard commercial aircraft. Please check with the TSA for the most recent regulations.
 It is recommended that you carry the Pulse CEW only in a manufacturer approved holster or carrying case. Do not
 carry uncovered Pulse cartridges in your pockets as they can be fired by electrostatic discharge (static electricity).




                                                                                                                   18
Case 1:18-cv-00125-HG-RT Document 52-4 Filed 08/02/19 Page 27 of 28                                        PageID #:
                                    385



   Chapter 6: Additional Items




 TASER Online Troubleshooting Guide
 A troubleshooting guide is available by visiting buy.taser.com. If you need product support on accessories or have
 any other questions, please contact consumer customer service at:
 team@taser.com
 +1.800.978.2737
 To return a TASER product for service, first follow the procedures at buy.taser.com.
 If the TASER CEW has been exposed to bodily fluids or other biohazards, contact TASER’s service department at
 +1.800.978.2737 or +1.480.905.2000 for specific instructions BEFORE returning the weapon.


 Legality
 The Bureau of Alcohol, Tobacco, Firearms, and Explosives has classified our TASER CEWs as non-firearms because
 they use compressed gas (inert nitrogen), rather than explosives to launch the projectiles. Because TASER CEWs
 are not firearms, they may be carried without a permit in certain jurisdictions (check state and local laws for permit
 requirements in your area). Currently the TASER CEW is restricted from possession by citizen users in the follow-
 ing states: Hawaii, Massachusetts, New Jersey, New York, Rhode Island, Washington DC, and certain cities and
 counties. Check our website at www.TASER.com for a list of known state and local laws concerning TASER CEWs.
 Because state and local laws may change frequently, be sure to research the applicable laws in your area prior to
 using, possessing or transporting the CEW.


 Warranty
 Please see the product warranty which came with your CEW. TASER’s current product warranties are also available
 on www.TASER.com.


 Warnings
 See the current product warnings that came with your CEW, for more information about your TASER product. TAS-
 ER’s current product warnings are also available on www.TASER.com




                                                                                                                  19
Case 1:18-cv-00125-HG-RT Document 52-4 Filed 08/02/19 Page 28 of 28                                                   PageID #:
                                    386




 C2, M26C, X2, X26C, X26P, TASER, TASER Bolt, TASER Pulse, ©, and ® are trademarks of TASER International, Inc., some of which are
     registered in the US. For more information visit www.TASER.com/legal. All rights reserved. © 2015, TASER International, Inc.

                                                         MMU0062 Rev: A
